Finch, J.
The action is for the purchase price of iron goods sold by the plaintiff to the defendant. There is no question about the justness of plaintiff’s claim, and the dispute is as to whether plaintiff was doing business in this state, and whether the contract sued on was made in this state.
Plaintiff is a Pennsylvania corporation dealing in electrical specialties. It is uncontradicted that it maintains a branch office in New York city in which is located the general sales manager of the company. The branch consisted of a loft which had plaintiff’s name on signs, and also a sign “shipping department.” There were six men employed in the branch, namely, two salesmen and four others, and there was carried in the branch a stock of plaintiff’s merchandise from which, to some extent, orders were filled. Plaintiff maintained a bank account in New York for the benefit of the branch, bút carried under the name of an employee. Some payments at least were made by customers at the branch office. The branch has been maintained for three or four years. There were special letter-heads for the use of the branch. Plaintiff’s name was listed in the telephone book. From all these circumstances it appears that plaintiff was doing business in New York.
On the question of where the contract was made, plaintiff’s general sales manager, who was located in the branch in New York city, wrote defendant the *522letter, Exhibit B, inclosing a form of contract which defendant was to sign. Defendant copied the form upon his own letter-head, signed it and returned it to the sales manager in the branch. From a reading of these two letters, it is apparent that the contract was made here, though there was an attempt to prove that the contract had to be approved at the home office before becoming effective.
It follows that plaintiff was doing business here without having obtained a license, and therefore the judgment should be reversed, with thirty dollars costs of this appeal, and complaint dismissed, with costs in the court below.
Weeks, J., concurs.